DETAILED ACTION
1. Applicant's response, filed 26 September 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claims 2-3, 11-13 and 15-35 are cancelled.
Claims 1, 4-10 and 14 are currently pending and under examination herein.
Claims 1, 4-10 and 14 are rejected.

Priority
4. The instant application claims the benefit of priority to Japanese Application No. 2017-046234 filed 10 March 2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The claim to the benefit of priority is acknowledged. The effective filing date of claims 1, 4-10 and 14 is 10 May 2017.

Specification
5. The objection to the abstract is withdrawn in view of the amendment filed 26 September 2022. 

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. The rejection of claims 11-13 and 15-16 under 35 U.S.C. 112(b) are withdrawn in view of the cancellation of these claims in the claim amendments filed 26 September 2022.

7. Claims 1, 4-10 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Any newly recited portions herein are necessitated by claim amendment. 
Claim 1, and those claims dependent therefrom, recite “acquiring one or more first pieces of information including information about expression status of a specific biomarker by using, as a specimen, a lesion collected from a human; acquiring one or more second pieces of information including the information about the expression status of a specific biomarker by using, as a specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived thereof” in lines 2-8. The limitation “the information about the expression status of a specific biomarker” in lines 5-6 is unclear because it claims antecedent basis to the limitation in lines 2-3 but the remaining portions of the limitation indicate that it is different information for a different specimen. Furthermore, it is unclear if the specific biomarker in line 3 is intended to be the same specific biomarker in line 6 or a different specific biomarker. For examination purposes, it is interpreted that the expression information in lines 2-3 is different from the expression information in lines 5-6 but that they both represent the same specific biomarker in each respective specimen. It is suggested to amend this limitation to recite “acquiring one or more first pieces of information including information about expression status of a specific biomarker by using, as a first specimen, a lesion collected from a human; acquiring one or more second pieces of information including the specific biomarker by using, as a second specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived thereof” to overcome this rejection. 
Claim 1, and those claims dependent therefrom, recite “the information about the expression status of the specific biomarker is acquired by analyzing image information, the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown, and the information about the expression status of the specific biomarker is a PID score; wherein the information about expression status includes information about a vascular occupancy in the specimen” in lines 13-19. Claim 10 recites “the information about expression status of the specific biomarker” in lines 1-2. However, claim 1 recites two different types of information about the expression status of the specific biomarker (1 – from a lesion collected from a human and 2 – from a lesion collected from a transplant site in a laboratory animal). It is unclear if this limitation is intended to further limit only the information from a lesion collected from a human, only the information from a lesion collected from a transplant site in a laboratory animal, or both. For examination purposes, it is interpreted that the limitations are applied to at least one of the information about the expression status of the specific biomarker recited previously in the claim.
Claim 4 recites “the specimen” in line 2. It is unclear if the specimen refers to the specimen that is a lesion collected from a human in claim 1, the specimen that is a lesion collected from a transplant site in a laboratory animal in claim 1 or both. For examination purposes, it is interpreted that the specimen is at least one of the specimen that is a lesion collected from a human in claim 1 and the specimen that is a lesion collected from a transplant site in a laboratory animal.

Response to Arguments
8. Applicant's arguments filed 26 September 2022 regarding the rejections under 35 U.S.C. 112(b) on pg. 6, paras. 4-5 have been fully considered but they do not pertain to the new grounds of rejection for claim 1 listed above that are necessitated by claim amendment. Furthermore, with regard to claim 2, it is noted that that was a typographical error and the rejection was intended to apply to claim 4, as now recited above.

35 USC § 112(d)
9. The rejection of claims 11-13 and 15 under 35 U.S.C. 112(d) are withdrawn in view of the cancellation of these claims in the claim amendments filed 26 September 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 1, 4-10 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Any newly recited portions herein are necessitated by claim amendment. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to an abstract idea: 
Claim 1 recites acquiring one or more first pieces of information including information about expression status of a specific biomarker by using, as a specimen, a lesion collected from a human; acquiring one or more second pieces of information including the information about the expression status of the specific biomarker by using, as a specimen, a lesion collected from a transplant site in a laboratory animal transplanted with tissue of the lesion collected from the human or cells derived therefrom; and using these first and second pieces of information thus acquired, in combination to estimate efficacy of a therapy, wherein the specific biomarker is a protein to be phosphorylated, the information about the expression status of the specific biomarker is acquired by analyzing image information, the image information is a fluorescence image in which bright spots of phosphor integrated dots (PIDs) are shown, and the information about the expression status of the specific biomarker is a PID score; wherein the information about expression status includes information about a vascular occupancy in the specimen.
Claim 4 recites identifying the specific biomarker via analysis of genetic mutation information of the specimen.
Claim 5 recites wherein the therapy is administration of a molecularly targeted drug that is a drug targeting the specific biomarker.
Claim 6 recites wherein the specific biomarker is at least one selected from the group consisting of an immune checkpoint protein, a cancer cell growth factor, a cancer cell growth factor receptor, a cell surface antigen, a vascular growth factor, a vascular growth factor receptor, cytokine, and a cytokine receptor.
Claim 7 recites wherein at least one of the lesion collected from the human and the lesion collected from the transplant site in the laboratory animal is a tumor.
Claim 8 recites wherein the specific biomarker is at least one selected from the group consisting of EGFR (HER), HER2, and ER.
Claim 9 recites wherein the molecularly targeted drug is an anticancer agent.
Claims 10 recites wherein the information about expression status of the specific biomarker includes an expression level and an expression distribution of the specific biomarker.
Claim 14 recites wherein the image information of at least one of the lesion collected from the human and the lesion collected from the transplant site in the laboratory animal is acquired by immunostaining using the PIDs.
As currently recited the limitations of claim 1 require acquiring information about expression by analyzing fluorescence image information to count a number of bright spots and determine the average number of dots to determine a PID score (see para. [0104] of the instant specification) and then evaluating the obtained information to estimate efficacy of a therapy. However, the human mind is able to count dots in an image and determine an average of the number of dots per cell. Furthermore, determining an average requires performing a mathematical calculation. Therefore, these limitations fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. The dependent claims merely recite further limitations on what the biomarker that the dots represent is, how the biomarker was previously identified, the type of sample represented in the image, the type of therapy being evaluated and how the image information was previously acquired that merely serve to further limit the data being mentally evaluated by the process. Furthermore, claim 4 merely recites identifying a biomarker by analyzing genetic mutation information, which amounts to mental data analysis that can be practically performed in the human mind as claimed. Therefore, these limitations also fall under the “Mental process” and/or “Mathematical concepts” groupings of abstract ideas. In addition, the claims recite a correlation between an amount of a natural product present in the sample, i.e. a protein to be phosphorylated, and efficacy of a therapy that the courts have identified as a concept that equates to a law of nature, see for example Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) and Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018). As such, claims 1, 4-10 and 14 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite any elements in addition to the recited judicial exception. Therefore, the claims are not able to integrate the judicial exception into something other than the judicial exception itself (see MPEP 2106.04(d)). As such, claims 1, 4-10 and 14 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any elements in addition to the recited judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1, 4-10 and 14 are not patent eligible.

Response to Arguments
11. Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. Applicant asserts that claim 1 recites subject matter which is significantly more than the abstract idea (pg. 7, paras. 1-2 of Applicant’s Remarks). This argument is not persuasive because Applicant does not provide any factual arguments or explanation as to what they believe provides significantly more in the claim. Therefore, this argument amounts to a mere allegation of patentability.


Claim Rejections - 35 USC § 103
12. The rejection of claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Breast Cancer Research 2014, 16:R36, pgs. 1-16) in view of Yezhelyev et al. (Adv. Mater. 2007, 19, 3146-3151) is withdrawn in view of the claim amendments filed 26 September 2022.

Conclusion
13. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

E-mail Communications Authorization
14. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 5712729047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1672